DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Jensen et al. (US Pub. 20180359572) discloses a method comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; calculating for a beamforming process for the sound source; and updating the acoustic transfer functions.  
However, Jensen fails to teach the combination of a method comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; classifying, based on a classification library, a sound source in the one or more sound sources; calculating a first confidence level for the classifying; calculating a second confidence level for a beamforming process for the sound source; and updating the acoustic transfer functions based in part on the first confidence level and the second confidence level.
Regarding independent claim 8, the closest prior art of record, Jensen, discloses an audio system comprising: a microphone array configured to detect sounds from one or more sound sources in a local area of the audio system; and a controller configured to: estimate acoustic transfer functions associated with the sounds, calculate for a beamforming process for the sound source, and update the acoustic transfer functions based in part on the first confidence level and the second confidence level.  
However, Jensen fails to teach the combination of an audio system comprising: a microphone array configured to detect sounds from one or more sound sources in a local area of the audio system; and a controller configured to: estimate acoustic transfer functions associated with the detected sounds, classify, based on a classification library, a sound source in the one or more sound sources, calculate a first confidence level for the classifying, calculate a second confidence level for a beamforming process for the sound source, and update the acoustic transfer functions based in part on the first confidence level and the second confidence level.  
Regarding independent claim 16, the closest prior art of record, Jensen discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions when executed causing the processor to perform actions comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; calculating for a beamforming process for the sound source; and updating the acoustic transfer functions based in part on the first confidence level and the second confidence level.  
However, Jensen fails to teach the combination of a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions when executed causing the processor to perform actions comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; classifying, based on a classification library, a sound source in the one or more sound sources; calculating a first confidence level for the classifying; calculating a second confidence level for a beamforming process for the sound source; and updating the acoustic transfer functions based in part on the first confidence level and the second confidence level.  The distinct features, as disclosed in independent claims 1, 8 and 16 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654